MEMORANDUM **
Bahram Tabatabai appeals his guilty-plea conviction and 24-month sentence for one count of conspiracy for making false statements to the executive branch of the United States government, submitting false statements to the INS, and possession of false identification documents with intent to defraud the United States, and one count of providing material assistance to a designated foreign terrorist organization, in violation of 18 U.S.C. §§ 371 and 2339B. Tabatabai’s counsel filed a motion to withdraw as counsel of record and a brief pursuant to Anders v. California, 386 *466U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Tabatabai did not file a pro se supplemental brief, and the government has not filed an answering brief.
Based upon our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), we conclude that Tabatabai was sentenced within the terms of his plea agreement and has knowingly and voluntarily waived his right to appeal. See United States v. Nguyen, 235 F.3d 1179, 1182-83 (9th Cir.2000); United States v. Martinez, 143 F.3d 1266, 1270-72 (9th Cir.1998). We therefore lack jurisdiction over this appeal. See United States v. Vences, 169 F.3d 611, 613 (9th Cir.1999).
Accordingly, counsel’s motion to withdraw as counsel of record is GRANTED, and this appeal is DISMISSED.1

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. All pending motions are denied.